Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment filed 11/2/2022 has been entered
Claims 13 and 17-20 are rejected.
Claims 1-12 and 14-16 are canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made

Claims 13 and 17-20 are rejected under 35 U.S.C 103 as being unpatentable over Xiao (US 2013/0196675) in view of Marinier (US 2016/0080963).

Regarding Claim 13, Xiao teaches a terminal comprising (Xiao, paragraph 42, In an embodiment, an eNB signals a set of CQI configurations to a UE): 
a receiver (Xiao, paragraph 42, In an embodiment, an eNB signals a set of CQI configurations to a UE , inherently a UE would have a receiver) that receives configuration information, which indicates a plurality of Channel State Information-Interference Measurement (CSI-IM) resources and a plurality of Non- Zero-Power Channel State Information-Reference Signal (NZP CSI-RS) resources (Xiao, paragraph 41, the eNB configures and signals the CSI-RS resources to be used for signal measurements and the CSI-IM resources to be used for interference measurements, paragraph 53, CSI-RS based interference measurements (i.e. CSI-IM), Paragraph 38, an eNB signals multiple CSI-RS (with zero-power or non-zero-power CSI-RS) resources to each UE for interference measurements, paragraph 33, the network configures and signals multiple NZP CSI-RS resources to each UE for signal measurements), and 
receives, after receiving the configuration information, Downlink Control Information (DCI) which indicates a combination of a first resource of the plurality of CSI-IM resources, a second resource of the plurality of NZP CSI-RS resources, and a third resource of the plurality of NZP CSI-RS resources, the second resource being different from the third resource (Xiao, paragraph 42, In an embodiment, an eNB signals a set of CQI configurations to a UE, which instructs the UE to generate and transmit the CQI reports, the CQI configurations also instructs the UE to generate each CQI report based on a subset of CSI-RS resources for signal measurements and a subset of CSI-IM resources for interference measurements, hence the eNB identifies resource(s) amongst the plurality of candidate resources, hence it is interpreted that there could be two resources in the subset for interference measurements, since CSI-IM is a CSI-RS resource used for measurement, therefore representing the first and second resource, the third resource would be another CSI-RS resource of either the subset for signal measurement or the subset for interference measurement); and 
a processor (Xiao, paragraph 42, In an embodiment, an eNB signals a set of CQI configurations to a UE , inherently a UE would have a processor) that performs interference measurement by using the first resource and the second resource, and performs channel measurement by using the third resource (Xiao, paragraph 42, In an embodiment, an eNB signals a set of CQI configurations to a UE, which instructs the UE to generate and transmit the CQI reports, the CQI configurations also instructs the UE to generate each CQI report based on a subset of CSI-RS resources for signal measurements and a subset of CSI-IM resources for interference measurements, it is interpreted that the first and second resources may be resources amongst the subset for interference measurement, and the third resource may be a resource amongst the subset for signal measurement);
Xiao does not explicitly teach the below limitations:
wherein the configuration information indicates one of a first pattern and a second pattern for the allocation of the first resource, 
the first pattern consists of four resource elements with two consecutive subcarriers and two consecutive symbols, and the second pattern consists of a plurality of resource elements with consecutive subcarriers and one symbol.  
However Marinier teaches the below limitation:
wherein the configuration information indicates one of a first pattern and a second pattern for the allocation of the first resource (Marinier, paragraph 141, a UE may be provided with or configured with one or more sets of DM-IM patterns or parameters, paragraph 142, the DM-IM pattern to be used by a UE may be configured dynamically by DCI, Fig 6, paragraph 272, step 604, an interference measurement may be determined based on the DM-IM resource, paragraph 126, if a CSI-IM RE may be overlapped with a DM-IM, a UE may assume that the RE may be used for both CSI-IM RE and DM-IM, paragraph 130, DM-IM pattern 200 may include any number of Interference Measurement Resource Elements (IM-RE) patterns).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiao by adding configuration information indicating a particular CSI-IM / DM-IM pattern as taught by Marinier.  Because Xiao and Marinier teach interference measurement resources, and specifically Marinier teaches configuration information indicating a particular CSI-IM / DM-IM pattern for the benefit of the analogous art of increasing SINR by efficiently cancelling or suppressing interference (Marinier, paragraph 17).
Xiao and Marinier do not explicitly teach wherein the first pattern consists of four resource elements with two consecutive subcarriers and two consecutive symbols, and the second pattern consists of a plurality of resource elements with consecutive subcarriers and one symbol.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Xiao and Marinier and have, where it has already been disclosed that DM-IM pattern may include any number of  Interference Measurement Resource Elements (IM-RE) patterns, for the first pattern to be four resource elements with two consecutive subcarriers and two consecutive symbols, and for the second pattern to be a plurality of resource elements with consecutive subcarriers and one symbol, since this is merely a matter of design choice, which involves only routine skill in the art.

Regarding Claim 17, Xiao teaches a radio communication method for a terminal (Xiao, paragraph 42, In an embodiment, an eNB signals a set of CQI configurations to a UE), comprising: 
receiving configuration information, which indicates a plurality of Channel State Information- Interference Measurement (CSI-IM) resources and a plurality of Non-Zero-Power Channel State Information-Reference Signal (NZP CSI-RS) resources (Xiao, paragraph 41, the eNB configures and signals the CSI-RS resources to be used for signal measurements and the CSI-IM resources to be used for interference measurements, paragraph 53, CSI-RS based interference measurements (i.e. CSI-IM), Paragraph 38, an eNB signals multiple CSI-RS (with zero-power or non-zero-power CSI-RS) resources to each UE for interference measurements, paragraph 33, the network configures and signals multiple NZP CSI-RS resources to each UE for signal measurements); 
receiving, after receiving the configuration information, Downlink Control Information (DCI) which indicates a combination of a first resource of the plurality of CSI-IM resources, a second resource of the plurality of NZP CSI-RS resources, and a third resource of the plurality of NZP CSI-RS resources, the second resource being different from the third resource (Xiao, paragraph 42, In an embodiment, an eNB signals a set of CQI configurations to a UE, which instructs the UE to generate and transmit the CQI reports, the CQI configurations also instructs the UE to generate each CQI report based on a subset of CSI-RS resources for signal measurements and a subset of CSI-IM resources for interference measurements, hence the eNB identifies resource(s) amongst the plurality of candidate resources, hence it is interpreted that there could be two resources in the subset for interference measurements, since CSI-IM is a CSI-RS resource used for measurement, therefore representing the first and second resource, the third resource would be another CSI-RS resource of either the subset for signal measurement or the subset for interference measurement); and
performing interference measurement by using the first resource and the second resource, and performing channel measurement by using the third resource (Xiao, paragraph 42, In an embodiment, an eNB signals a set of CQI configurations to a UE, which instructs the UE to generate and transmit the CQI reports, the CQI configurations also instructs the UE to generate each CQI report based on a subset of CSI-RS resources for signal measurements and a subset of CSI-IM resources for interference measurements, it is interpreted that the first and second resources may be resources amongst the subset for interference measurement, and the third resource may be a resource amongst the subset for signal measurement);
Xiao does not explicitly teach the below limitations:
wherein the configuration information indicates one of a first pattern and a second pattern for the allocation of the first resource,
However Marinier teaches wherein the configuration information indicates one of a first pattern and a second pattern for the allocation of the first resource (Marinier, paragraph 141, a UE may be provided with or configured with one or more sets of DM-IM patterns or parameters, paragraph 142, the DM-IM pattern to be used by a UE may be configured dynamically by DCI, Fig 6, paragraph 272, step 604, an interference measurement may be determined based on the DM-IM resource, paragraph 126, if a CSI-IM RE may be overlapped with a DM-IM, a UE may assume that the RE may be used for both CSI-IM RE and DM-IM, paragraph 130, DM-IM pattern 200 may include any number of Interference Measurement Resource Elements (IM-RE) patterns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiao by adding configuration information indicating a particular CSI-IM / DM-IM pattern as taught by Marinier.  Because Xiao and Marinier teach interference measurement resources, and specifically Marinier teaches configuration information indicating a particular CSI-IM / DM-IM pattern for the benefit of the analogous art of increasing SINR by efficiently cancelling or suppressing interference (Marinier, paragraph 17).
Xiao and Marinier do not explicitly teach wherein the first pattern consists of four resource elements with two consecutive subcarriers and two consecutive symbols, and the second pattern consists of a plurality of resource elements with consecutive subcarriers and one symbol.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Xiao and Marinier and have, where it has already been disclosed that DM-IM pattern may include any number of  Interference Measurement Resource Elements (IM-RE) patterns, for the first pattern to be four resource elements with two consecutive subcarriers and two consecutive symbols, and for the second pattern to be a plurality of resource elements with consecutive subcarriers and one symbol, since this is merely a matter of design choice, which involves only routine skill in the art.

Regarding Claim 18, Xiao teaches a base station comprising (Xiao, paragraph 42, In an embodiment, an eNB signals a set of CQI configurations to a UE): 
a transmitter (Xiao, paragraph 42, In an embodiment, an eNB signals a set of CQI configurations to a UE , inherently a base station would have a transmitter) that transmits configuration information, which indicates a plurality of Channel State Information-Interference Measurement (CSI-IM) resources and a plurality of Non-Zero-Power Channel State Information-Reference Signal (NZP CSI-RS) resources (Xiao, paragraph 41, the eNB configures and signals the CSI-RS resources to be used for signal measurements and the CSI-IM resources to be used for interference measurements, paragraph 53, CSI-RS based interference measurements (i.e. CSI-IM), Paragraph 38, an eNB signals multiple CSI-RS (with zero-power or non-zero-power CSI-RS) resources to each UE for interference measurements, paragraph 33, the network configures and signals multiple NZP CSI-RS resources to each UE for signal measurements), and 
transmits, after transmitting the configuration information, Downlink Control Information (DCI) which indicates a combination of a first resource of the plurality of CSI-IM resources, a second resource of the plurality of NZP CSI-RS resources, and a third resource of the plurality of NZP CSI-RS resources, the second resource being different from the third resource (Xiao, paragraph 42, In an embodiment, an eNB signals a set of CQI configurations to a UE, which instructs the UE to generate and transmit the CQI reports, the CQI configurations also instructs the UE to generate each CQI report based on a subset of CSI-RS resources for signal measurements and a subset of CSI-IM resources for interference measurements, hence the eNB identifies resource(s) amongst the plurality of candidate resources, hence it is interpreted that there could be two resources in the subset for interference measurements, since CSI-IM is a CSI-RS resource used for measurement, therefore representing the first and second resource, the third resource would be another CSI-RS resource of either the subset for signal measurement or the subset for interference measurement); and 
a processor (Xiao, paragraph 42, In an embodiment, an eNB signals a set of CQI configurations to a UE , inherently a UE would have a processor) that receives a report of interference measurement that is performed in a terminal based on the configuration information and the DCI, wherein the terminal performs interference measurement by using the first resource and the second resource, and performs channel measurement by using the third resource (Xiao, paragraph 42, In an embodiment, an eNB signals a set of CQI configurations to a UE, which instructs the UE to generate and transmit the CQI reports, the CQI configurations also instructs the UE to generate each CQI report based on a subset of CSI-RS resources for signal measurements and a subset of CSI-IM resources for interference measurements, it is interpreted that the first and second resources may be resources amongst the subset for interference measurement, and the third resource may be a resource amongst the subset for signal measurement);
Xiao does not explicitly teach the below limitations:
the configuration information indicates one of a first pattern and a second pattern for the allocation of the first resource,  
the first pattern consists of four resource elements with two consecutive subcarriers and two consecutive symbols, and the second pattern consists of a plurality of resource elements with consecutive subcarriers and one symbol.
However Marinier teaches the below limitation:
the configuration information indicates one of a first pattern and a second pattern for the allocation of the first resource (Marinier, paragraph 141, a UE may be provided with or configured with one or more sets of DM-IM patterns or parameters, paragraph 142, the DM-IM pattern to be used by a UE may be configured dynamically by DCI, Fig 6, paragraph 272, step 604, an interference measurement may be determined based on the DM-IM resource, paragraph 126, if a CSI-IM RE may be overlapped with a DM-IM, a UE may assume that the RE may be used for both CSI-IM RE and DM-IM, paragraph 130, DM-IM pattern 200 may include any number of Interference Measurement Resource Elements (IM-RE) patterns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiao by adding configuration information indicating a particular CSI-IM / DM-IM pattern as taught by Marinier.  Because Xiao and Marinier teach interference measurement resources, and specifically Marinier teaches configuration information indicating a particular CSI-IM / DM-IM pattern for the benefit of the analogous art of increasing SINR by efficiently cancelling or suppressing interference (Marinier, paragraph 17).
Xiao and Marinier do not explicitly teach wherein the first pattern consists of four resource elements with two consecutive subcarriers and two consecutive symbols, and the second pattern consists of a plurality of resource elements with consecutive subcarriers and one symbol.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Xiao and Marinier and have, where it has already been disclosed that DM-IM pattern may include any number of  Interference Measurement Resource Elements (IM-RE) patterns, for the first pattern to be four resource elements with two consecutive subcarriers and two consecutive symbols, and for the second pattern to be a plurality of resource elements with consecutive subcarriers and one symbol, since this is merely a matter of design choice, which involves only routine skill in the art.

Regarding Claim 19, Xiao teaches a system comprising a terminal and a base station (Xiao, paragraph 42, In an embodiment, an eNB signals a set of CQI configurations to a UE), wherein the terminal comprises: 
a receiver (Xiao, paragraph 42, In an embodiment, an eNB signals a set of CQI configurations to a UE , inherently a UE would have a receiver) that receives configuration information, which indicates a plurality of Channel State Information-Interference Measurement (CSI-IM) resources and a plurality of Non-Zero-Power Channel State Information-Reference Signal (NZP CSI-RS) resources (Xiao, paragraph 41, the eNB configures and signals the CSI-RS resources to be used for signal measurements and the CSI-IM resources to be used for interference measurements, paragraph 53, CSI-RS based interference measurements (i.e. CSI-IM), Paragraph 38, an eNB signals multiple CSI-RS (with zero-power or non-zero-power CSI-RS) resources to each UE for interference measurements, paragraph 33, the network configures and signals multiple NZP CSI-RS resources to each UE for signal measurements), and 
receives, after receiving the configuration information, Downlink Control Information (DCI) which indicates a combination of a first resource of the plurality of CSI-IM resources, a second resource of the plurality of NZP CSI-RS resources, and a third resource of the plurality of NZP CSI-RS resources, the second resource being different from the third resource (Xiao, paragraph 42, In an embodiment, an eNB signals a set of CQI configurations to a UE, which instructs the UE to generate and transmit the CQI reports, the CQI configurations also instructs the UE to generate each CQI report based on a subset of CSI-RS resources for signal measurements and a subset of CSI-IM resources for interference measurements, hence the eNB identifies resource(s) amongst the plurality of candidate resources, hence it is interpreted that there could be two resources in the subset for interference measurements, since CSI-IM is a CSI-RS resource used for measurement, therefore representing the first and second resource, the third resource would be another CSI-RS resource of either the subset for signal measurement or the subset for interference measurement); and 
a processor (Xiao, paragraph 42, In an embodiment, an eNB signals a set of CQI configurations to a UE, inherently a UE would have a processor) that performs interference measurement by using the first resource and the second resource, and performs channel measurement by using the third resource (Xiao, paragraph 42, In an embodiment, an eNB signals a set of CQI configurations to a UE, which instructs the UE to generate and transmit the CQI reports, the CQI configurations also instructs the UE to generate each CQI report based on a subset of CSI-RS resources for signal measurements and a subset of CSI-IM resources for interference measurements, it is interpreted that the first and second resources may be resources amongst the subset for interference measurement, and the third resource may be a resource amongst the subset for signal measurement);
the base station comprises: 
a transmitter (Xiao, paragraph 42, In an embodiment, an eNB signals a set of CQI configurations to a UE , inherently a base station would have a transmitter) that transmits the configuration information to the terminal. and transmits the DCI to the terminal after transmitting the configuration information (Xiao, , and paragraph 42, In an embodiment, an eNB signals a set of CQI configurations to a UE), and
a processor (Xiao, paragraph 42, In an embodiment, an eNB signals a set of CQI configurations to a UE , inherently a base station would have a processor) that receives a report of measurement that is performed in the terminal (Xiao, abstract, UE then generates and sends to the network a CSI report in accordance with the CSI report configuration and using the RS based measurement and the IM).
Xiao does not explicitly teach the below limitations:
wherein the configuration information indicates one of a first pattern and a second pattern for the allocation of the first resource interference measurement resource, 
the first pattern consists of four resource elements with two consecutive subcarriers and two consecutive symbols, and the second pattern consists of a plurality of resource elements with consecutive subcarriers and one symbol, and  
However Marinier teaches wherein the configuration information indicates one of a first pattern and a second pattern for the allocation of the first resource interference measurement resource (Marinier, paragraph 141, a UE may be provided with or configured with one or more sets of DM-IM patterns or parameters, paragraph 142, the DM-IM pattern to be used by a UE may be configured dynamically by DCI, Fig 6, paragraph 272, step 604, an interference measurement may be determined based on the DM-IM resource, paragraph 126, if a CSI-IM RE may be overlapped with a DM-IM, a UE may assume that the RE may be used for both CSI-IM RE and DM-IM, paragraph 130, DM-IM pattern 200 may include any number of Interference Measurement Resource Elements (IM-RE) patterns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiao by adding configuration information indicating a particular CSI-IM / DM-IM pattern as taught by Marinier.  Because Xiao and Marinier teach interference measurement resources, and specifically Marinier teaches configuration information indicating a particular CSI-IM / DM-IM pattern for the benefit of the analogous art of increasing SINR by efficiently cancelling or suppressing interference (Marinier, paragraph 17).
Xiao and Marinier do not explicitly teach wherein the first pattern consists of four resource elements with two consecutive subcarriers and two consecutive symbols, and the second pattern consists of a plurality of resource elements with consecutive subcarriers and one symbol.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Xiao and Marinier and have, where it has already been disclosed that DM-IM pattern may include any number of  Interference Measurement Resource Elements (IM-RE) patterns, for the first pattern to be four resource elements with two consecutive subcarriers and two consecutive symbols, and for the second pattern to be a plurality of resource elements with consecutive subcarriers and one symbol, since this is merely a matter of design choice, which involves only routine skill in the art.

Regarding Claim 20, Xiao and Marinier further teach wherein the configuration information indicates a periodicity and a slot offset for the one of the first pattern and the second pattern (Xiao, paragraph 64, the signaling for CSI-RS includes a subframe number and/or slot number, hence a slot offset, and also duty cycle and offset (interpreted to be a slot offset) for each CSI-RS pattern).

Response to Arguments
Applicant's arguments have been fully considered but are respectfully moot as new grounds of rejection are used.   Please see updated rejection.
Examiner however has comments on the amended claims and the specification for Applicant to consider.   In the amended independent claims, Applicant claims that the base station configures a first resource of CSI-IM, a second resource of NZP CSI-RS, and a third resource of NZP CSI-RS that is different than the second NZP CSI-RS resource, and furthermore that the first and second resource are used for interference measurement and the third resource is used for channel measurement.  In the specification, using Fig 2 as an example along with corresponding supporting paragraphs, CSI-IM seems to refer to the combination of ZP CSI-RS (CSI-RS ports 7 and 8) which are muted CSI-RS so that the UE can measure interference from CSI-RS in other cells, NZP CSI-RS used for interference measurement as these resources correspond to CSI-RS used by other users in the same cell (CSI-RS ports 2-6), and NZP CSI-RS used for signal measurement of the CSI-RS for that user in that cell (NZP CSI-RS port 1).    CSI-IM can also be defined as a CSI-RS that is used for interference measurement, as per Xiao.   It seems that the CSI-IM of the amended claim may be trying to actually claim the ZP CSI-RS ports 7 and 8 of claim 2, but Examiner is open to interpretation with the claim language whether the CSI-IM of the amended claim is meant to be the ZP CSI-RS resources, or whether the CSI-IM is meant to be the combination of all the ZP and NZP CSI-RS.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905. The examiner can normally be reached Monday-Thursday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.D/Examiner, Art Unit 2412                                                                                                                                                                                                        
/WALLI Z BUTT/Examiner, Art Unit 2412